This certiorari was brought to correct certain errors alleged to have been committed in four cases tried in the Court below, wherein the present plaintiffs were defendants. The errors complained of were two; that the notes were given for the same consideration and due at the same time, and therefore exceeded the Justice’s jurisdiction, Second ; That there were no copies of the notes attached to the summonses served on defendants. The return shews that no such plea as that contained in the first ground was filed or insisted on in the Court below, and therefore constituted no ground of error. The second is admitted by the rgturn. But as there is no la%making it necdssary.that a copy of the note should be, attached to the summons, I do not consider the want of this a valid objection to the proceedings. It is therefore ordered, that the certiorari be dismissed, and the proceedings below confirmed.
WILLIAM EZZARD, j. s. c. c. c.